SETTLEMENT AGREEMENT

        This Settlement Agreement (the “Agreement”) is made and entered into as
of September 19, 2005 (the “Effective Date”), by and between Alliance
Pharmaceutical Corp. (the “Alliance”) and Imcor Pharmaceutical Co. (formerly
Photogen Technologies, Inc.) (“Imcor”). Alliance and Imcor may be referred to
herein individually as a “Party” and together as the “Parties.”


RECITALS

    A.            On June 10, 2003, Alliance and Imcor entered into an Asset
Purchase Agreement pursuant to which, among other things, Alliance assigned and
sold to Imcor certain assets related to Alliance’s imaging and diagnostic
imaging business (the “Imagent Assets”), and Imcor assumed certain liabilities
related to such Imagent Assets (the “Asset Purchase Agreement”). Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them
under the Asset Purchase Agreement.

    B.            Alliance and Imcor are co-plaintiffs in that certain
litigation referred to as Imcor Pharmaceutical Co. and Alliance Pharmaceutical
Corp. v. Amersham Health Inc. (“Amersham”), Civil Action No. 03 CV 2853
currently pending in the United States District Court for the District of New
Jersey (the “Amersham Litigation”).

    C.            Certain disputes have now arisen between the Parties as to
their respective rights and obligations under the Asset Purchase Agreement and
with respect to the Amersham Litigation.

    D.            The Board of Directors of Alliance and the Board of Directors
of Imcor have each determined that it is in the best interests of their
respective stockholders and creditors to settle the dispute in accordance with
the terms and conditions set forth in this Agreement.

    E.            In entering into this Agreement, neither Party concedes the
sufficiency or validity of any claims, counterclaims, or defenses that have been
asserted or could be asserted by either of them.


AGREEMENT

        In consideration of the foregoing recitals (which are incorporated
herein by this reference) and the covenants and conditions set forth below, the
Parties hereby agree as follows.

    1.           Settlement. The Parties intend for this Agreement and the
related transactions to constitute a full and final resolution and settlement of
the disputes that have arisen between Alliance and Imcor arising from, or
otherwise related to, the Asset Purchase Agreement and/or the Amersham
Litigation. Further, this Agreement is being entered into for settlement
purposes pursuant to California Evidence Code §1152, Federal Rule of Evidence
408 and any similar statute or rule in any applicable jurisdiction.

--------------------------------------------------------------------------------

    2.           Termination of Continuing Obligations Under the Asset Purchase
Agreement. As of the Effective Date and subject to the terms of this Agreement,
the Parties hereby agree that the continuing rights and obligations of each
Party under the Asset Purchase Agreement are hereby terminated and shall be of
no further force or effect. Such continuing rights and obligations include, but
are not limited to, Section 1.2(g) (Equity Conversion), Section 1.3 (Earnout),
including, without limitation, Alliance’s release of any and all rights and
obligations set forth in subsection (g) thereof pursuant to which Imcor shall
re-license to Alliance the Imagent Assets in the event Imcor’s Board of
Directors determines that it is not in Imcor’s best interests to allocate its
efforts and resources towards the promotion of the Imagent Assets and the
Imagent Products (the “Alliance Imagent License Rights”), Article VII (Survival
of Representations and Warranties; Indemnification) and any royalty rights
either Party may be entitled to under the Asset Purchase Agreement
(collectively, the “Continuing Obligations”).

    3.           Economic Arrangements.

        3.1        Amersham Litigation. With respect to the Amersham Litigation,
the Parties agree to enter into a settlement agreement with Amersham upon
substantially the same terms most recently proposed by Amersham, including,
without limitation, a cash payment of $1,200,000. The Amersham settlement
agreement shall specify that Amersham will pay $1,000,000 of such amount
directly to Imcor in satisfaction of Imcor’s claims in the Amersham Litigation
and that Amersham will pay $200,000 directly to Alliance in satisfaction of any
and all of Alliance’s claims in the Amersham Litigation under the Asset Purchase
Agreement.

        3.2        Sale of Imagent Assets.

            (a)            Imcor shall use commercially reasonable efforts to
promptly seek to sell, license, enter into a joint venture relationship or enter
into another strategic transaction involving the disposition of the remainder of
the Imagent Assets to a third-party in its sole discretion and subject to
shareholder and other required approvals (an “Imagent Transaction”), but will
confer with Alliance with respect to the terms and targets for potential joint
venture, license or other strategic relationships, as well as the method of
offering the Imagent Assets for sale and potential buyers. The reasonable
third-party fees and expenses directly related to an Imagent Transaction shall
be shared between the Parties in proportion to the amounts received by each
Party as a result of such Imagent Transaction as set forth in subsection (b)
below. The definitive agreement entered into with any third-party relating to an
Imagent Transaction shall provide that any and all proceeds that Alliance is
entitled to from the Imagent Transaction as provided for in subsection (b) below
shall be remitted by the buyer thereof directly to Alliance. The Parties hereby
acknowledge and agree that Alliance’s right to receive payments directly from
the buyer in an Imagent Transaction pursuant to this Section 3.2, and any
payments made directly to Alliance by any such buyer are solely the right and
property of Alliance. Imcor shall have no interest whatsoever in payments made
(or to be made) directly to Alliance nor in Alliance’s right to receive such
payments. In the event a buyer erroneously delivers to Imcor any funds belonging
to Alliance, Imcor shall hold such funds in a segregated bank account in trust
solely for the benefit of Alliance which it shall forthwith deliver to Alliance.
If Imcor files a voluntary bankruptcy petition, or has an involuntary bankruptcy
petition filed against it, or becomes subject to an assignment for the benefit
of creditors, creditors’ trust, or related proceeding, Alliance’s right to
receive payments from any Imagent Transaction buyer, or any such funds held in
trust by Imcor, shall not become property of Imcor or Imcor’s bankruptcy estate
as the right of Alliance to receive payments herewith is its sole and separate
right, is not a right of Imcor, and is not property of Imcor’s bankruptcy estate
within the meaning of 11 U.S.C. 541(a), and Alliance’s right to recover such
payments shall not be subject to the automatic stay imposed under 11 U.S.C.
§ 362 in any bankruptcy case filed by or against Imcor. Should a bankruptcy
petition be filed by or against Imcor, or should Imcor become subject to an
assignment for the benefit of creditors, creditors’ trust, or similar
proceeding, Alliance will continue to have its independent right to pursue,
recover and receive any payments directly from a buyer due it under this
Section 3.2 since, and any funds held in trust by Imcor for the benefit of
Alliance, it being acknowledged that Imcor has no property interest, or any
interest whatsoever, in payments to be made directly to Alliance (or held in
trust by Imcor for the benefit of Alliance), and such payments and funds shall
not become property of Imcor’s bankruptcy estate.

2

--------------------------------------------------------------------------------

            (b)            The proceeds from an Imagent Transaction shall be
allocated between the Parties as follows:

                (i)            The first $1,450,000 in proceeds from an Imagent
Transaction shall be divided on a dollar-for-dollar basis as follows: ninety
percent (90%) to Imcor and ten percent (10%) to Alliance until such time as
Alliance has been paid $100,000;

                (ii)            The proceeds from an Imagent Transaction from
$1,450,001 to $5,000,000 shall be divided on a dollar-for-dollar basis as
follows: seventy percent (70%) to Imcor and thirty percent (30%) to Alliance;
and

                (iii)            The proceeds from an Imagent Transaction above
$5,000,000 shall be divided on a dollar-for-dollar basis as follows: sixty-six
and seven-tenths of a percent (66.7%) to Imcor and thirty-three and three-tenths
of a percent (33.3%) to Alliance.

        3.3        Schering and Transaction Liability. To the extent that an
Imagent Transaction results in any liability to Schering Aktiengesellschaft
(“Schering”) under the terms of that certain License Agreement originally dated
as of September 23, 1997, as amended and restated as of February 22, 2002, by
and between Alliance and Schering, as assigned to and assumed by Imcor, or any
transaction fees and expenses, such amount payable by each Party shall be
determined based upon the ratios set forth as follows:

                (i)            Any liability to Schering or for transaction fees
or expenses related to the first $1,450,000 in proceeds from an Imagent
Transaction shall be divided on a dollar-for-dollar basis and promptly paid as
follows: ninety percent (90%) by Imcor and ten percent (10%) by Alliance until
such time as Alliance has paid $100,000;

                (ii)            Any liability to Schering or for transaction
fees or expenses related to an Imagent Transaction with proceeds from $1,450,001
to $5,000,000 shall be divided on a dollar-for-dollar basis and paid as follows:
seventy percent (70%) by Imcor and thirty percent (30%) by Alliance; and

                (iii)            Any liability to Schering or for transaction
fees or expenses related to an Imagent Transaction with proceeds above
$5,000,000 shall be divided on a dollar-for-dollar basis and paid as follows:
sixty-six and seven-tenths of a percent (66.7%) by Imcor and thirty-three and
three-tenths of a percent (33.3%) by Alliance.

3

--------------------------------------------------------------------------------

    4.           Imcor Release. Except as expressly set forth in this Agreement
for and in consideration of the mutual covenants set forth herein, which are
hereby excluded from and survive this general release, Imcor, on its own behalf
and on behalf of its grantees, agents, representatives, assignees, assignors,
attorneys or any other entity in which Imcor has a controlling interest
(collectively, the “Imcor Releasors”), hereby releases and forever discharges by
this Agreement Alliance, and each of its past and present agents, employees,
representatives, officers, directors, stockholders, attorneys, accountants,
insurers, receivers, advisors, consultants, partners, partnerships, parents,
divisions, subsidiaries, affiliates, assigns, successors, heirs, predecessors in
interest, joint ventures, and commonly-controlled corporations (collectively,
the “Alliance Releasees”) from and against any and all liabilities, causes of
action, charges, complaints, suits, claims, obligations, costs, losses, damages,
rights, judgments, attorneys’ fees, expenses, bonds, bills, penalties, fines,
and all other legal responsibilities of any form whatsoever, whether known or
unknown, whether suspected or unsuspected, whether fixed or contingent,
liquidated or unliquidated, including, but not limited to, those arising from or
otherwise related to: (i) the Asset Purchase Agreement or any document related
thereto and any of the Continuing Obligations of the Parties thereunder,
(ii) the Amersham Litigation, (iii) any act or omission occurring prior to the
Effective Date by any Alliance Releasee, (iv) the use and occupancy of the
premises located at 6175 Lusk Boulevard, San Diego, CA 92121 (the “Premises”),
and (v) the use of the other Party’s personnel, including in each case those
arising under any theory of law, whether common, constitutional, statutory or
other or of any jurisdiction, foreign or domestic, whether known or unknown,
whether in law or in equity, which any Imcor Releasor had or may claim to have
against any of them (collectively referred to as the “Imcor Released Claims”);
provided, however, that the foregoing shall not release or impair any claims to
enforce the provisions of this Agreement.

    5.           Alliance Release. Except as expressly set forth in this
Agreement, for and in consideration of the mutual covenants set forth herein,
which are hereby excluded from and survive this general release, Alliance on its
own behalf, and on behalf of its grantees, agents, representatives, assignees,
assignors, attorneys or any other entity in which the Alliance has a controlling
interest (collectively, the “Alliance Releasors”) hereby releases and forever
discharges by this Agreement Imcor, and each of its past and present agents,
employees, representatives, officers, directors, stockholders, attorneys,
accountants, insurers, receivers, advisors, consultants, partners, partnerships,
parents, divisions, subsidiaries, affiliates, assigns, successors, heirs,
predecessors in interest, joint ventures, and commonly-controlled corporations
(collectively, the “Imcor Releasees”) from and against any and all liabilities,
causes of action, charges, complaints, suits, claims, obligations, costs,
losses, damages, rights, judgments, attorneys’ fees, expenses, bonds, bills,
penalties, fines, and all other legal responsibilities of any form whatsoever,
whether known or unknown, whether suspected or unsuspected, whether fixed or
contingent, liquidated or unliquidated, including, but not limited to, those
arising from or otherwise related to: (i) the Asset Purchase Agreement or any
document related thereto and any of the Continuing Obligations of the Parties
thereunder, (ii) the Amersham Litigation, (iii) any act or omission occurring
prior to the Effective Date by any Imcor Releasee, (iv) the use and occupancy of
the Premises, and (v) the use of the other Party’s personnel, including in each
case, those arising under any theory of law, whether common, constitutional,
statutory or other or of any jurisdiction, foreign or domestic, whether known or
unknown, whether in law or in equity, which any Alliance Releasor had or may
claim to have against any of them (collectively referred to as the “Alliance
Released Claims”); provided, however, that the foregoing shall not release or
impair any claims to enforce the provisions of this Agreement.

4

--------------------------------------------------------------------------------

    6.           Adequate Consideration. The Parties hereby acknowledge and
agree that this Agreement and the covenants provided hereunder constitute full,
fair and adequate consideration and compensation for the releases granted in
Sections 4 and 5, above. Each party agrees that the fair value of the
consideration it is receiving under this Agreement equals or exceeds the fair
value of the consideration it is delivering.

    7.           Unknown Claims. Each Party acknowledges that it may hereafter
discover facts different from, or in addition to, those which said Party now
believes to be true with respect to the release of claims. Each Party agrees
that the foregoing release shall be and remain effective in all respects
notwithstanding such different or additional facts or discovery thereof, and
that this Agreement contemplates the extinguishment of all such claims and
causes of action.

    8.           Covenant Not to Sue. Each of the Parties, for itself and for
its heirs, successors, agents, assigns and affiliates and any person or entity
claiming by, through or under it, further agrees, promises, and covenants that
they have not, will not, nor will any person, organization or any other entity
acting on their behalf, file, charge, claim, sue, participate in, join or cause
or permit to be filed, charged or claimed, any action for damages or other
relief (including injunctive, declaratory, monetary or other) against the other
Parties released hereunder, their affiliates and successors and their respective
officers, directors, employees, agents, and representatives, past and present,
with respect to any Imcor Released Claims or Alliance Released Claims, as the
case may be.

    9.           Civil Code Section 1542 Waiver. With respect to the Imcor
Released Claims and the Alliance Released Claims, as the case may be, it is
further understood and agreed that notwithstanding California Civil Code Section
1542, which presently provides:

  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR,”


the release by each Party contained herein extends to all claims of every nature
and kind whatsoever, known and unknown.

Each Party hereby waives any and all rights that it may have under Section 1542
as it presently reads or as it shall hereinafter be amended. In connection with
this waiver, each Party acknowledges that it is aware that it may hereafter
discover claims presently unknown or unsuspected or facts in addition to or
different from those it now knows or believes to be true with respect to the
Imcor Released Claims or Alliance Released Claims, as the case may be.
Nevertheless, it intends through this Agreement to release fully, finally, and
forever, in the manner described herein, all Imcor Released Claims or Alliance
Released Claims, as the case may be. Accordingly, the releases contained herein
shall remain in effect as a full and complete release of the Imcor Released
Claims or Alliance Released Claims, as the case may be, in accordance with its
terms notwithstanding the discovery or existence of any such additional facts or
different claims relating thereto.

5

--------------------------------------------------------------------------------

    10.           No Admission of Liability. This Agreement is intended to and
does compromise disputed claims and shall not be construed as an admission of
liability by any Party of any claim made by the other Party.

    11.           Independent Investigation; Voluntary Agreement. Each Party has
made such investigation of the facts pertaining to this Agreement, and of all
other matters pertaining thereto, as the Party deems necessary.

    12.           Non-Disparagement. The Parties acknowledge that their
professional reputations are extremely important in the community at large. As
such, neither Party nor its officers at the vice president level or higher will
take any actions or make any statements that are disparaging of the other Party
(including its current directors, officers, employees, consultants or any
parent, subsidiary or successor-in-interest of a Party). Furthermore, the
Parties agree that they will not make or publish any statement, written or oral,
that becomes or reasonably could be expected to become publicly known, or
instigate, assist or participate in the making or publication of any such
statement, which would libel or slander the other Party or its current officers,
directors, employees, consultants or any parent, subsidiary or
successor-in-interest of a Party. The Parties hereby acknowledge and agree that
this non-disparagement clause is a material term of this Agreement.

    13.           Attorney’s Fees. In the event that either Party brings an
action, arbitration or proceeding to enforce, interpret or construe this
Agreement (including an alleged violation of the confidentiality provisions of
this Agreement), the prevailing Party in such action, arbitration or proceeding
shall be entitled to recover its reasonable attorneys’ fees and costs from the
other Party.

    14.           Representations and Warranties. The Parties to this Agreement,
and each of them, represent and warrant that:

        14.1        Each Party has received independent legal advice from its
attorneys with respect to the advisability of making the settlement provided for
in this Agreement.

        14.2        Each Party declares that prior to the execution of this
Agreement, they apprised themselves of sufficient relevant information, through
sources of their own selection, in order that they might intelligently exercise
their own judgment in deciding whether to execute it, and in deciding on the
contents hereof.

        14.3        No Party (nor any officer, agent, partner, employee,
representative, or attorney for any Party), has made any statement or
representation to any other Party regarding any fact relied upon in entering
into this Agreement, except as set forth herein, and each Party does not rely
upon any statement, representation or promise of any other Party (or any
officer, agent, partner, employee, representative, or attorney of or for any
Party), in executing this Agreement, or in making the settlement provided for
herein, except as set forth herein.

6

--------------------------------------------------------------------------------

        14.4        Each Party to this Agreement has made such independent
investigation of the facts pertaining to this Agreement, and of all matters
pertaining to it, as it deems necessary.

        14.5        Each Party, or its responsible officers, has read this
Agreement and understands the contents hereof, and any individual executing this
Agreement is legally competent to execute this Agreement, and any person
executing this Agreement in a representative capacity of any of the Parties is
authorized and empowered to do so and thereby has the authority to bind the
Party on whose behalf this Agreement is signed.

        14.6        The Parties will execute all such further and additional
documents as shall be reasonably necessary to carry out the provisions of this
Agreement.

        14.7        Each Party represents and warrants that this Agreement and
the transactions contemplated herein (i) are not made or incurred with the
intent to hinder, delay or defraud any person to whom such Party has been, is
now, or may hereafter become indebted; and (ii) are not entered into with the
intent to incur, or with the belief that such Party would incur, debts beyond
its ability to pay as such debts mature.

    15.           No Prior Assignment of Rights. Each Party is the sole owner of
the Imcor Released Claims and Alliance Released Claims, respectively, being
released by it hereby and such Party has not assigned or otherwise transferred,
voluntarily or involuntarily, any such Imcor Released Claims or Alliance
Released Claims, as the case may be.

    16.           Assertion of Agreement as Bar to Proceedings. This Agreement
may be asserted by any of the Imcor Releasees or Alliance Releasees, as the case
may be, as a defense and complete bar to any action, claim, cross claim, cause
of action, arbitration or other proceeding that may be brought, or could have
been brought, instituted or taken by, against, or involving any of the Imcor
Releasors, Alliance Releasors, or anyone acting or purporting to act on behalf
of any of the same with respect to any Imcor Released Claims or Alliance
Released Claims, as the case may be.

    17.           Entire Agreement. This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, understandings, discussions
and representations, oral or written, with respect to such matters, which the
Parties acknowledge have been merged into such documents, exhibits and
schedules.

    18.           Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. (New York City time) on a business day, (b) the next business day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this section on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the Party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

7

--------------------------------------------------------------------------------

  If to the Alliance: Alliance Pharmaceutical Corp.
4660 La Jolla Village Drive, Suite 825
San Diego, California 92122
Facsimile No.: (858) 410-5343
Telephone No.: (858) 410-5200
Attention: Duane Roth, Chief Executive Officer


  With a copy to: Foley & Lardner LLP
402 W. Broadway, 23rd Floor
San Diego, CA 92101
Facsimile No.: (619) 234-3510
Telephone No.: (619) 685-4615
Attention: Kenneth D. Polin, Esq.


  If to Imcor: Imcor Pharmaceutical Co.
4660 La Jolla Village Drive, Suite 540
La Jolla, CA 92037


  and to: Imcor Pharmaceutical Co.
P.O. Box 2389
La Jolla, CA 92037
Facsimile: (858) 410-5601
Telephone No.: (858) 410-5602
Attention: B. Jack DeFranco


  With a copy to: Grippo & Elden LLC
111 S. Wacker Drive
Chicago, IL 60606
Facsimile No.: (312) 558-1195
Telephone No.: (312)-704-7733
Attention: Matthew I. Hafter


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

    19.           Amendments; Waivers. Except as expressly set forth herein, no
provision of this Agreement may be waived or amended as between the Parties
hereto except in a written instrument signed by the Parties. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either Party to exercise
any right hereunder in any manner impair the exercise of any such right.

8

--------------------------------------------------------------------------------

    20.           Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rules of strict construction will be applied against any Party. This
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provisions of this Agreement or any of the
documents contemplated hereby.

    21.           Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their successors and assigns.

    22.           Governing Law; Dispute Resolution. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to the principles of conflicts of
law thereof. In the event that a dispute arises between the Parties concerning
this Agreement or the transactions contemplated herein, each Party agrees to
designate an executive officer to negotiate within five business days after
receipt of written notice of the dispute. The notice shall specify in reasonable
detail the nature and circumstances of the dispute. Each Party’s representatives
shall confer concerning the dispute for a period of thirty (30) days, and
neither Party shall commence any legal action concerning the dispute until the
expiration of such period (other than equitable action seeking non-monetary
relief if necessary solely to preserve the status-quo).

    23.           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

    24.           Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the Parties will attempt to agree
upon a valid, legal and enforceable provision that is a reasonable substitute
therefore, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

    25.           Arm’s Length Negotiations. This Agreement is being entered
into in good faith by the Parties and was negotiated through arm’s length
bargaining.

    26.           Public Announcements. The Parties shall consult with each
other prior to issuing any press releases, filing any Current Reports on Form
8-K or otherwise making any public statements with respect to this Agreement and
the transactions contemplated hereby. Neither party shall issue any such press
release, file such 8-K or make any other public statement without the agreement
of the other Party, such agreement not to be unreasonably withheld; provided,
however, in no event shall a Party be prevented from issuing a press release,
filing an 8-K or making any other public statement that such has been advised by
counsel may be required by law.

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement
as of the Effective Date.

ALLIANCE PHARMACEUTICAL CORP.

  By:  /s/ Duane Roth         Duane Roth, Chief Executive Officer

  IMCOR PHARMACEUTICAL CO.

  By:  /s/ Brian Gallagher         Brian Gallagher, Chairman of the Board of
Directors




[SIGNATURE PAGE TO SETTLEMENT AGREEMENT]











10